PALMER, J.
Kevin Skriver appeals his judgment and sentence which were entered by the trial court after a jury found Skriver guilty of committing the crime of aggravated battery upon a pregnant person in violation of section 784.045(l)(b) of the Florida Statutes (2001). The State commendably and properly concedes that Skriver’s judgment and sentence must be reversed and this matter remanded for a new trial because the trial court reversibly erred in denying Mr. Skriver’s timely request for a jury instruction on the necessarily lesser included offense of battery. See Fla. Std. Jury Instr. (Crim.) Aggravated Battery. Accordingly, we reverse Mr. Skriver’s judgment and sentence and remand this matter to the trial court for a new trial. See Rodriguez v. State, 789 So.2d 513 (Fla. 5th DCA 2001)(holding that trial court’s failure to give requested jury instruction on necessarily lesser included offense of battery is reversible error).
REVERSED and REMANDED.
THOMPSON and MONACO, JJ., concur.